Title: To Thomas Jefferson from Frederick Winslow Hatch, 30 May 1823
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear SirOur library is status quo. We expect however to have our room (Mr Leschous old abode) fitted up in a few days. We receive some donations occasionally & am about to apply to our City booksellers for propositions.—I thank you for the catalogue, wh will be of much use to us, & as soon as I can command my time, will do myself ye pleasure to call on you with a view to some advice as to ye point you suggested to Mr Garrett.—I go to Orange tomorrow but early next week hope to see you.—I write amid ye papers of ye duties of my School & some confusion of ideas wh must plead my apology for present defects.—I am dear Sir very affecty yoursF W. Hatch